Gtegerich, J. (dissenting).
I think the trial justice was right in dismissing the complaint for' failure of proof. It may' well be that the daughter was caught because she attempted to enter after the door had started to close and that the defendant was not guilty of any negligence up to that time and consequently not responsible for any injuries received by the plaintiff up to that time. Even though the defendant may be responsible for such injuries, if any, as the plaintiff may have received after the defendant’s negligent act in starting the car, it was for the plaintiff to show when her injuries were received. I can find nothing in the ■ record to show that such injuries were not all received before the car started and at the first impact of the plaintiff’s body against the door and before the time when any negligence was proven against- the defendant.
I believe the judgment should be affirmed, with costs.
Judgment reversed and new trial ordered, with costs, to appellant to abide event.